In his motion appellant complains on account of the asking of the question of the deceased's husband which would have evidenced the fact that deceased's husband told appellant to "stay away from there," evidently meaning the home of the witness and the deceased. This question was not answered, although the State's attorney stated to the court that the witness would have so testified. The question, however, was withdrawn, and the court also instructed the jury to disregard such question, the objection going to the asking of the question and remarks relative thereto. Under the circumstances of this case we do not think the asking of this question, and the statement of the district attorney that he expected to prove that appellant had been told to "stay away from there," could have resulted in any serious injury to appellant's case Evidently appellant was not wanted at such place, and his conduct relative to his pistol had been called to the officers' attention, and such is shown by the testimony, and we overrule this bill No. 1, which was not noticed in the original opinion.
Appellant further complains because of the court's failure to instruct the jury on supervening cause, as set forth in his bill No. 4. The court is only required to charge the law as the same should be applied to the facts shown on the trial of the case. In addition to what we have said in our oginial opinion relative to this bill, there is nothing in the record to show that the deceased did not receive other and further treatment relative to this wound in her abdominal cavity, and while she may not have received such additional treatment, if supervening cause is relied upon as a defense, such should have been based upon some testimony or reason showing same. There is none shown herein, and such should not have been charged upon. Neither do we think that the facts called for a *Page 142 
charge upon an aggravated assault, as was suggested in bill No. 5.
We adhere to the views expressed in our original opinion herein, and overrule the motion for a rehearing.